Title: From Thomas Jefferson to Albert Gallatin, 22 November 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir 
                     
                     Nov. 22. 05.
                  
                  The bearer hereof is mr Thomas Walker Maury who is come on to recieve the appointment of Reciever of public monies at Fort St. Stephens. supposing it would be agreeable to you to obtain some personal knolege of a person who is to act under you, I have recommended to him to wait on you to ask any information or instructions you may be pleased to give him. altho’ he seems to have made up his mind for this office in preference to that West of the Misipi, yet it must have been on an imperfect information of the circumstances of both. he will therefore be thankful to you for any information you may be so good as to give him. the purity of his character & a cultivated understanding will render him valuable. indeed for this reason I am rather glad his own choice carries him to Tombigbee. Your’s affectionately
                  
                     Th: Jefferson 
                     
                  
               